Mr. Justice McReynolds
delivered the opinion of the court.
Holding, that the petition failed to disclose adequate grounds therefor, the court below denied appellant’s *72application for a writ of habeas corpus, through which he sought release from confinement for contempt. The cause is here by reason of the constitutional question involved.
The petition alleges:
That having been adjudged an involuntary bankrupt, Arndstein was called before Special Commissioners for examination under § 21-a, Bankruptcy Act. He refused to answer a long list of questions, claiming that to do so might tend to degrade and incriminate him. The District Judge upheld this contention and denied a motion to punish for contempt.
That subsequent to such examination and under the direction of the court the bankrupt filed schedules under oath which purported to show his assets and liabilities.: When interrogated concerning these he set up his constitutional privilege and refused to answer many questions which are set out. Thereupon he was committed to jail.
The writ was refused upon the theory that by filing schedules without objection the bankrupt waived his constitutional privilege and could not thereafter refuse to reply when questioned in respect of them. This view of the law we think is erroneous. The schedules standing alone did not amount to an admission of guilt or furnish clear proof, of crime and the' mere filing óf them did not constitute a waiver of the right to stop short whenever the bankrupt could fairly claim that to answer might tend to incriminate biin. See Brown v. Walker, 161 U. S. 591, 597; Foster v. People, 18 Michigan, 266, 274; People v. Forbes, 143 N. Y. 219, 230; Regina v. Garbett, 2 C. & K. 474, 495. It is impossible to say from mere consideration of the questions propounded, in the light of the circumstances disclosed, that they could have been answered with entire impunity. The writ should have issued.
“No person . . . shall be compelled in any criminal case to be a witness against himself,” — Fifth Amendment. “This provision must have a broad construction *73in favor of the right which it was intended to secure.” “The object was to insure that a person should not be compelled, when acting as a witness in any investigation, to give testimony which might tend to show that he himself had committed a crime.” Counselman v. Hitchcock, 142 U. S. 547, 562.
The protection of the Constitution was not removed, by the provision in § 7 of the Bankruptcy Act, — “No testimony given by him shall be offered in evidence against him in any criminal proceeding.” “ It could not and would not prevent the use of his testimony to search out- other testimony to be used in evidence against him or his property.” Counselman v. Hitchcock, p. 564.
' The judgment below must be reversed, and the cause remanded for further proceedings in conformity with this opinion.
Mr. Justice Day took no part in the-consideration or decision of this cause.